EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

8. (CURRENTLY AMENDED) The method according to claim 1 comprising: monitoring, by multiple monitors, physiological states of multiple drivers during multiple learning periods to provide physiological state information regarding the multiple drivers; wherein the physiological state information is indicative of the one or more physiological parameters; receiving or generating indication about dangerous events that occurred during the multiple learning periods; searching for a predicting physiological parameter of the one or more physiological parameters; wherein each predicting physiological parameter is associated with a predicting pattern that was indicative of an occurrence of one of the dangerous events; and when finding the predicting physiological parameter then responding to the finding.

10. (CURRENTLY AMENDED) The method according to claim 1 wherein the predicting physiological parameter is selected from the group consisting of: a yawning rate, a blinking rate, an eyeballs movements rate, a parameter related to head turns, a direction of gaze, and one or more electrocardiogram (ECG) parameters.

19. (CURRENTLY AMENDED) The non-transitory computer readable medium according to claim 12 that stores instructions for: monitoring, by multiple monitors, physiological states multiple drivers during multiple learning periods to provide physiological state information regarding the multiple drivers; wherein the physiological state information is indicative of the one or more physiological parameters; receiving or generating indication about dangerous events that occurred during the multiple learning periods; searching for a predicting physiological parameter of the one or more physiological parameters; wherein each predicting physiological parameter is associated with a predicting pattern that was indicative of an occurrence of one of the dangerous events; and when finding the predicting physiological parameter then instructing or requesting at least one monitor to monitor at least one driver of at least one vehicle to search for the predicting pattern.

21. (CURRENTLY AMENDED) The non-transitory computer readable medium according to claim 12 wherein the predicting physiological parameter is selected from the group consisting of: a yawning rate, a blinking rate, an eyeballs movements rate, a parameter related to head turns, a direction of gaze, and one or more electrocardiogram (ECG) parameters.

Drawings
The drawings are objected to because the drawings dated 09/29/2021 are labeled with the format “Fig Page-#” which should be “Fig #” instead.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Reasons for Allowance
Claims 1, 3-12, and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “wherein the predictive pattern comprises (a) a change of the predicting physiological parameter within the learning period and at a certain point in time before the occurrence of the dangerous event, and (b) maintaining the predicting physiological parameter, after the certain point in time, changed”.

Regarding Claim 3, the prior art of record fails to disclose, teach, or suggest “wherein the finding of the predictive pattern comprises: comparing (a) statistics related to values of the predicting physiological parameter during at least a majority of the learning period, and (b) statistics related to values of the predicting physiological parameter at a part of the learning period that preceded the start of the dangerous event”.

Regarding Claim 6, the prior art of record fails to disclose, teach, or suggest “wherein the finding of the predictive pattern comprises: segmenting a part of the learning period to time segments; wherein the part of the learning period preceded the start of the dangerous event; calculating statistics related to values of the predicting physiological parameter during each time segment; and comparing (a) statistics related to values of the predicting physiological parameter during at least a majority of the learning period , and (b) the statistics related to values of the predicting physiological parameter during each of the time segments”.

Regarding Claim 12, the claim is drawn to the non-transitory computer readable medium containing the instructions for performing the corresponding method steps claimed in Claim 1.  Therefore, claim 12 corresponds to method claim 1, and is allowed for the same reasons following the same rationale discussed above (as applied to Claim 1). 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685